DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 33 recites the limitation "a coolant system coupled to the load resistor" renders the claim indefinite. It is obvious to one of ordinary skill in the art to couple a coolant system to a conventional heat sink system (as shown in the applicant’s disclosure, fig. 1), however it is unclear how a coolant system couple to an electrical component such as a resistor (for example as shown in the applicant’s elected invention of fig. 5, resistor 514). Note: fig. 5 does not show a coolant system coupled to the resistor. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16, 21, 24, 25 and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspden (US 5,376,184).
In regard to claim 14, fig. 19 of Aspden teaches a cooling device comprising: 
a side to be cooled (17) comprising: 
a magnetocaloric material (the ferromagnetic material of 17, See col. 17, lines 11-20; fig. 15-18) configured to absorb thermal energy from a heat source (heat from device 17) and generate a changing magnetic field using the absorbed thermal energy to inductively couple to a coil [22, 19] (see col. 17, line 28 to col. 18, line 30; col. 18, line 38-66) on a side where heat is dissipated (see the annotated figure below), spaced away from the side to be cooled (see the annotated fig. 19), comprising: 
a load resistor (19) electrically coupled to the coil (19, 22), the load resistor (19) configured to dissipate thermal energy (See col. 18, lines 31-37; fig. 19); 
a power supply (21) electrically connected with the coil (col. 17, lines 28-51; fig. 19); and 



    PNG
    media_image1.png
    410
    465
    media_image1.png
    Greyscale


In regard to claim 16, Aspden teaches the cooling device of claim 14, wherein the magnetocaloric material comprises at least one of gadolinium, lathanum, and manganese (See Aspden 18, line 67 to col. 19, line 5). Aspden discloses manganese.

In regard to claim 21, Aspden teaches the cooling device of claim 14, wherein the magnetocaloric material is configured to cause a first current to flow through the coil when the magnetocaloric material is adiabatically demagnetized (See col. 17, line 52-col. 18, line 30). Note: in this case, applicant called the current that passes through the coil as first current. However, the prior art Aspden clearly teaches current flow b/n the coil and the magnetocaloric material which clearly discloses the claimed limitation even though the current flow is not named first current. 
In regard to claim 24, the cooling device of claim 14, wherein the magnetocaloric material is configured to be adiabatically magnetized based on a second current generated by the power supply [21] (See col. 17, lines 28-51). Note: in this case, even though the current is not names a second current, the prior art Aspden clearly teaches a current generated by the power supply.
Regarding claim 25, based on 112(b) rejection it is unclear how to use the limitation to read on prior art. 

In regard to claim 28, Aspden teaches a cooling device, comprising:
a side to be cooled (17) comprising: a magnetocaloric material (the ferromagnetic material of 17, See col. 17, lines 11-20; fig. 15-18) configured to absorb thermal energy from a heat source (heat from device 17) and generate a changing magnetic field using the absorbed thermal energy to inductively couple to a coil [22, 19] (see col. 17, line 28 to col. 18, line 30; col. 18, line 38-66) on a side where heat is dissipated (see the annotated figure below), spaced away from the side to be cooled (see the annotated fig. 19), comprising: 
a switch (23) electrically coupled to the coil (see fig. 19; col. 18, lines 25-30);
a load resistor (19) electrically coupled to the coil (19, 22), the load resistor (19) configured to dissipate thermal energy (See col. 18, lines 31-37; fig. 19); and

a controller  (25) configured to periodically actuate the power supply to effectuate transfer of the thermal energy from the side to be cooled to the side where heat is dissipated (col. 18, lines 31-38). Aspden teaches the control unit 24 comprising an oscillator provides a control for the SCR (silicon controlled rectifier) device 25 which determines the cyclic operating frequency of the system.
In regard to claim 29, Aspden teaches the cooling device of claim 28, wherein the magnetocaloric material comprises at least one of at least one of gadolinium, lathanum, and manganese (See Aspden 18, line 67 to col. 19, line 5). Aspden discloses manganese.
In regard to claim 30, Aspden teaches the cooling device of claim 29, wherein the controller (24) is configured to modulate the power supply such that the power supply induces the current in the coil at a predetermined frequency (col. 18, lines 31-38). Aspden teaches the control unit 24 comprising an oscillator provides a control for the SCR (silicon controlled rectifier) device 25 which determines the cyclic operating frequency of the system.
In regard to claim 31, Aspden teaches the cooling device of claim 30, wherein the coil (22, 19) is a second coil of a transformer (18), and wherein a first coil (20) of the transformer is inductively coupled to the second coil (19, 22) and is electrically coupled to the magnetocaloric material (see col. 17, line 28 to col. 18, line 30; fig. 19).
In regard to claim 32, Aspden teaches the cooling device of claim 31, wherein the magnetocaloric material is configured to cause a second current to flow through the first coil (20) of the transformer (see col. 17, lines 52-65), inducing a third current in the second coil (19, 22) Note: in this case, applicant called the current that passes through the first and the second coils as first, second and third. However, the prior art Aspden clearly teaches current flow b/n the coils which clearly discloses the claimed limitations even though the current flows are not named first, second and third. 
Regarding claim 33, based on 112(b) rejection it is unclear how to use the limitation to read on prior art. 

Remark
Examiner suggest to amend the independent claims to reflect the invention as described in figure 5 (paragraph 0065-0066).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Aspden (US 5,376,184).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763